DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements filed 11/3/2020, 5/4/2021 have been fully considered and are attached hereto.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:

Heat source being located between the two metal rods as in claim 13;
The metal rods in combination with the metal sheet as required by claims 21 and 22 
 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 16-23 are objected to because of the following informalities:  
Claim 16 recites, “a heat insulator” twice.  
.
  Appropriate correction is required.

Allowable Subject Matter
Claims 1-23, pending correction of the above mentioned informalities, are allowed.
The following is an examiner’s statement of reasons for allowance:

The closest art of record is believed to be that of:

Zhang et al. (WO 2016/192069 – hereinafter, “Zhang”) which teaches (In Fig 5) a mobile terminal with a middle frame (102) and a high thermal conductive body (60) within an opening in the frame and a heat emitting element (1042) under a shielding can (20) which is also provided in the opening in the frame;
Ahamed et al. (US 10,314,202) which teaches placing a heat pipe (3) within an opening (8) of a metal plate (2);
Shen (US 10,019,046) which teaches separating a main body (11) from a frame unit (12) via a heat insulating portion (13);
Wu (US 9,535,470) which teaches (In Figs 2-3) a plate (10) with a heat pipe (12) embedded therein to remove heat from a heat-producing element (13); and
Park et al. (US 2021/0041926) which teaches (In Fig 10) an inner frame (304) with a heat pipe (330b) embedded therein to cool a heat generating component attached to the frame via a heat transfer member (360) and a solder (340b).
However none of the above cited references, either alone or in combination, teach or suggest all the limitations of independent claims 1 and 16.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

This application is in condition for allowance except for the following formal matters: 
See the above drawing and claim objections.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M PAPE whose telephone number is (571)272-2201.  The examiner can normally be reached on M-F: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY PAPE/Primary Examiner, Art Unit 2835